Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2020

                                     No. 04-20-00351-CV

                    IN THE INTEREST OF T.E.C., ET AL CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01552
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant, Erica
G.’s parental rights. Appellant’s brief was originally due to be filed on September 15, 2020. On
September 15, 2020, appellant filed an unopposed motion requesting a forty-day extension of
time to file the brief.

         The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

      The motion is GRANTED IN PART and DENIED IN PART. Because this is an
accelerated appeal of the trial court’s order terminating parental rights, appellant is ORDERED
to file the brief no later than October 5, 2020. Given the time constraints governing the
disposition of this appeal, further requests for extensions of time will not be granted absent
extenuating circumstances.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2020.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court